Citation Nr: 1228969	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for neck/cervical spine disability.

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from July 2003 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied, in pertinent part, the Veteran's claim of service connection for neck and back disabilities.  The Veteran's notice of disagreement was received in January 2010.  A statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has developed neck and back disabilities as a result of a September 2005 motor vehicle accident (MVA) during his active service.  The Veteran's service treatment records (STRs) confirm that he was involved in an MVA in September 2005.  He sought treatment at North Island Naval Base following the accident where he reported upper back spasms and tightness.  He was given a diagnosis of a neck strain and prescribed pain killers and physical therapy.  

July 2009 private treatment records from the Nebraska Spine Center show that the Veteran sought treatment for spine pain.  He reported that his symptoms began approximately four years earlier as a result of an MVA, and that prior to the accident he had no problems with his spine.  X-ray taken at that time showed mild multilevel cervical disc space narrowing and a 40 degree (approximately) kyphotic curve of the thoracic spine.  

On August 2009 VA examination the Veteran reported that he had constant pain daily in his low and mid back.  Imaging studies of the cervical spine, the thoracic spine, and the lumbosacral spine were conducted, and all studies were interpreted as showing normal results.  The examiner opined that the Veteran's current neck and back pain was less likely than not due to any event in service.  The examiner further stated that there was not enough evidence in the Veteran's STRs or claims file to warrant any continuity of care regarding the neck and back issues or any chronic disability diagnosis.  

The Board is unable to conclude that the medical evidence as it stands allows for informed appellate review.  One reading of the August 2009 examination report is that there is no current disability.  However, prior x-rays were interpreted as showing abnormalities.  Further medical development is necessary to resolve this apparent inconsistency. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination (with an examiner different from the August 2009 examiner) to determine the nature, extent, and etiology of any current neck and/or back disability (to include spondylosis and kyphosis, if diagnosed).  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  All neck/cervical spine and lumbar/thoracic spine disorders found on examination should be clearly identified. 

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current neck/cervical spine and/or low back disability is causally related to the Veteran's active duty service, to specifically include the MVA therein.  Detailed reasons should be furnished for the opinion. 

2.  The RO should then review the expanded record and determine whether service connection for neck/cervical spine and/or low back disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


